DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 16-31 in the reply filed on 6/21/22 is acknowledged.
Claims 32-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/21/22.
Claim Rejections - 35 USC § 112
Claim 31 is rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ the specific strain of claim 31.  It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Further it is unclear if the starting materials were readily available to the public at the time of invention.
It appears that a deposit was made in this application as filed as noted on page 9 of the specification. However, it is not clear if the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809. Applicant or applicant's representative may provide assurance of compliance withthe requirements of 35 U.S.C § 112, first paragraph, in the following manner.
SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL

A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.

1. Identifies declarant.

2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.

3. States that the deposited material has been accorded a specific (recited) accession number.
4. States that all restriction on the availability to the public of the material so deposited will 
be irrevocably removed upon the granting of a patent.
5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.
6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.
7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-22, 27, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Maljaars et al. (US 2017/0042172).  
Regarding Claim 16:  Maljaars discloses a method of making a fermented dairy product [abstract].  Maljaars discloses inoculating a milk substrate with a L. plantarum strain and fermenting the milk substrate with the L. plantarum  [0060; 0082].  Maljaars discloses increased shear stress (Pa) with increased shear rate (s-1) [Fig 1-3; 0075-0079].  Maljaars discloses shear rate at 215 s-1 and shear stress in excess of 60 Pa [Fig. 1-3].
Maljaars does not explicitly disclose the Lactobacillus plantarum strain is characterized as, when inoculated into milk, generating a fermented milk that exhibits at least one rheological feature, as assayed by test A, selected from:
a) a shear stress measured at shear rate 11.6 s-1 higher than 30 Pa,
b) a shear stress measured at shear rate 200 s-1 higher than 60 Pa, and
c) a difference of the shear stress measured at 146 s-1 minus the shear stress measured at 41.1 s-1 higher than 12.
	It would have been obvious to one of ordinary art to modify the texturizing features of the  L. plantarum since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 17:  Maljaars discloses as discussed above in claim 16.  Maljaars discloses increased shear stress (Pa) with increased shear rate (s-1) [Fig 1-3; 0075-0079].  Maljaars discloses shear rate at 215 s-1 and shear stress in excess of 60 Pa [Fig. 1-3].
Maljaars does not explicitly disclose the Lactobacillus plantarum strain is characterized as, when inoculated into milk, generating a fermented milk that exhibits at least two rheological features, as assayed by test A, selected from:
a) a shear stress measured at shear rate 11.6 s-1 higher than 30 Pa,
b) a shear stress measured at shear rate 200 s-1 higher than 60 Pa, and
c) a difference of the shear stress measured at 146 s-1 minus the shear stress measured at 41.1 s-1 higher than 12.
	It would have been obvious to one of ordinary art to modify the texturizing features of the  L. plantarum since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 18:  Maljaars discloses as discussed above in claim 16.  Maljaars discloses increased shear stress (Pa) with increased shear rate (s-1) [Fig 1-3; 0075-0079].  Maljaars discloses shear rate at 215 s-1 and shear stress in excess of 60 Pa [Fig. 1-3].
Maljaars does not explicitly disclose the Lactobacillus plantarum strain is characterized as, when inoculated into milk, generating a fermented milk that exhibiting the following rheological feature, as assayed by test A, selected from:
a) a shear stress measured at shear rate 11.6 s-1 higher than 30 Pa,
b) a shear stress measured at shear rate 200 s-1 higher than 60 Pa, and
c) a difference of the shear stress measured at 146 s-1 minus the shear stress measured at 41.1 s-1 higher than 12.
	It would have been obvious to one of ordinary art to modify the texturizing features of the  L. plantarum since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
	Regarding Claim 19:  Maljaars discloses as discussed above in claim 16.  Maljaars does not disclose wherein the Lactobacillus plantarum strain is a variant of the DSM32493 strain (deposited at the DSMZ on April 26th, 2017).
However, the term variant is broad and it can be understood that any member of L. plantarum can be considered to be a variant of Lactobacillus plantarum strain is a variant of the DSM32493 strain.
Regarding Claim 20:  Maljaars discloses as discussed above in claim 19.  Maljaars discloses increased shear stress (Pa) with increased shear rate (s-1) [Fig 1-3; 0075-0079].  Maljaars discloses shear rate at 215 s-1 and shear stress in excess of 60 Pa [Fig. 1-3].
Maljaars does not explicitly disclose the Lactobacillus plantarum strain is characterized as, when inoculated into milk, generating a fermented milk that exhibits at least one rheological feature, as assayed by test A, selected from:
a) a shear stress measured at shear rate 11.6 s-1 higher than 30 Pa,
b) a shear stress measured at shear rate 200 s-1 higher than 60 Pa, and
c) a difference of the shear stress measured at 146 s-1 minus the shear stress measured at 41.1 s-1 higher than 12.
	It would have been obvious to one of ordinary art to modify the texturizing features of the  L. plantarum since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 21:  Maljaars discloses as discussed above in claim 19.  Maljaars discloses increased shear stress (Pa) with increased shear rate (s-1) [Fig 1-3; 0075-0079].  Maljaars discloses shear rate at 215 s-1 and shear stress in excess of 60 Pa [Fig. 1-3].
Maljaars does not explicitly disclose the Lactobacillus plantarum strain is characterized as, when inoculated into milk, generating a fermented milk that exhibits at least two rheological features, as assayed by test A, selected from:
a) a shear stress measured at shear rate 11.6 s-1 higher than 30 Pa,
b) a shear stress measured at shear rate 200 s-1 higher than 60 Pa, and
c) a difference of the shear stress measured at 146 s-1 minus the shear stress measured at 41.1 s-1 higher than 12.
	It would have been obvious to one of ordinary art to modify the texturizing features of the  L. plantarum since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 22:  Maljaars discloses as discussed above in claim 19.  Maljaars discloses increased shear stress (Pa) with increased shear rate (s-1) [Fig 1-3; 0075-0079].  Maljaars discloses shear rate at 215 s-1 and shear stress in excess of 60 Pa [Fig. 1-3].
Maljaars does not explicitly disclose the Lactobacillus plantarum strain is characterized as, when inoculated into milk, generating a fermented milk that exhibiting the following rheological feature, as assayed by test A, selected from:
a) a shear stress measured at shear rate 11.6 s-1 higher than 30 Pa,
b) a shear stress measured at shear rate 200 s-1 higher than 60 Pa, and
c) a difference of the shear stress measured at 146 s-1 minus the shear stress measured at 41.1 s-1 higher than 12.
	It would have been obvious to one of ordinary art to modify the texturizing features of the  L. plantarum since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claims 27 and 28:  Maljaars discloses as discussed above in claim 16.  Maljaars discloses using a L. plantarum in combination with other bacteria including L. delbrueckii bulgaricus [0008; 0012].
Regarding Claim 31:  Maljaars discloses a method of making a fermented dairy product [abstract].  Maljaars discloses inoculating a milk substrate with a L. plantarum strain and fermenting the milk substrate with the L. plantarum  [0060; 0082].  Maljaars discloses increased shear stress (Pa) with increased shear rate (s-1) [Fig 1-3; 0075-0079].  Maljaars discloses shear rate at 215 s-1 and shear stress in excess of 60 Pa [Fig. 1-3].
Maljaars does not explicitly disclose the Lactobacillus plantarum strain is DSM32493.  
However, despite Applicants’ disclosure of DSM32493 for  the isolated strains claimed, this does not provide a patentable distinction over those strains disclosed by Maljaars as also having milk fermenting, absent any clear and convincing evidence otherwise.  The USPTO does not possess the facilities to test each strain of microorganism. However, it is reasonable to conclude that there is no patentable distinction and thus the burden shift to the Applicants to demonstrate that the strain of the reference is not in fact the same or an obvious variant of the claimed strain.
Alternatively, given the specific teachings of Maljaars; one would have been motivated to routinely screen out the identified strains, using conventional methods known in the art and expecting to isolate strains with certain milk fermenting abilities and to utilize such strains. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Maljaars et al. (US 2017/0042172) as applied to claim 16 and in further view of Robichon (US 2012/0156327).
Regarding Claim 23:  Maljaars discloses as discussed above in claim 16.  Maljaars discloses L. does not disclose wherein the Lactobacillus plantarum strain is further characterized by being a low post acidification strain at fermentation temperature.  
Robichon discloses a process for making fermented dairy [abstract].  Robichon discloses using L. plantarum [0022; 0035].  Robichon discloses inoculating milk with L. plantarum and fermenting the milk with the bacteria [0028].  Robichon discloses that the yogurt produced a satisfying viscosity and that the product did not require thickening agents [0042].  Robichon discloses using a L. plantarum that displays low post acidification [abstract; 0035].
	At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to bacteria of Maljaars to include the L. plantarum of Robichon in order to maintain the pH of the yogurt post fermentation and  for improved texturization.
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Maljaars et al. (US 2017/0042172) and Robichon (US 2012/0156327) as applied to claim 23 and in further view of Jia et al. “Screening L. plantarum…” Food Science and Technology vol. 19 pages 1045-1050 2013.
Regarding Claims 24 and 25:   Maljaars discloses as discussed above in claim 23.  Maljaars does not disclose wherein the Lactobacillus plantarum strain is mutated within the ATP-synthase operon (claim 24);  wherein the Lactobacillus plantarum strain bears a mutation in the ATP synthase alpha subunit gene of the ATP-synthase operon (claim 25).
Jia discloses ATP synthase alpha and beta subunits in L. plantarum as causing slow post acidification [abstract; Discussion].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that modification in the ATP synthase alpha subunit gene in the L. plantarum of Maljaars would have resulted in low post acidification since this is disclosed in Jia. 
Regarding Claim 26:  Maljaars discloses as discussed above in claim 25.  Maljaars does not disclose wherein the Lactobacillus plantarum strain bears a mutation G to A at its position 506.
Although the  references do not disclose a specific mutation G to A at position 506 in the L. plantarum strain it would have been obvious to one of ordinary skill in the art to modify the point of mutation based on the desired effect on the post acidification of the bacteria as it has been established to effect the feature of the L. plantarum in Jia.
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Maljaars et al. (US 2017/0042172) as applied to claim 16 and in further view of Du et al. (CN 102715234).
Regarding Claims 29 and 30:   Maljaars discloses as discussed above in claim 16. Maljaars does not disclose fermenting with a booster (claim 29) or that the booster is a yeast extract or amino acid (claim 30).
Du discloses culturing L. plantarum in milk in the presence of yeast extract and/or bioactive peptides [pg. 2, Description; pgs. 2-3 Food].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Maljaars to include yeast extract and/or bioactive peptides as in Du in order to improve the fermentative ability of the bacteria.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Steidler (WO 2010/034844) Steidler discloses ATP synthase alpha subunit gene in microbes [pg. 27, lines 1-25].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793